DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendments are provided to correct antecedent basis issues in the claim.

The application has been amended as follows: 
	IN the claims REPLACE claim 22 with the following:
22. A neural processing apparatus, comprising: 
one or more processors configured to: 
obtain an accumulated integral map; 
obtain plural channels of a pre-output feature map of a second layer, subsequent to a first layer, in a neural network by performing convolution operations between plural channels of an input feature map of the second layer and weight kernels; and


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-24, the prior art US PgPub. No. 2020/0210843 by Tao et al. (hereinafter ‘Tao’) teaches generating respective integral maps based on calculating of area sums of respective pixel values in each of plural channels of a first output feature map from a first layer of a neural network; (See Tao Figure 14, Tao teaches input feature maps for plurality of channels).
generating an accumulated integral map by performing an accumulation operation on the respective integral maps; (See Tao Figure 14, Tao teaches accumulating input feature maps).
obtaining plural channels of a pre-output feature map of a second layer, subsequent to the first layer, in the neural network by performing convolution operations between plural channels of an input feature map of the second layer and weight kernels; and (See Tao Figure 14, Tao teaches generating output feature maps from input feature maps.)
However, Tao does not teach or suggest “generating plural channels of an output feature map of the second layer by, for each channel of the output feature map, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/UTPAL D SHAH/Primary Examiner, Art Unit 2665